The Surrogate.
I think that the legacy to Edward McGarvey is not subject to the collateral inheritance tax. The statute exempts the husband of a daughter. It is true the wife of McGarvey died before the testator, but I think this does not affect the matter. The legislature may have had in view more than the benefit accruing to the wife of the legatee by this exemption. The children of a deceased daughter may have been considered as favored by the exemption, from this tax, of a legacy to their father.